USDC IN/ND case 1:21-cv-00238-DRL-SLC document 7 filed 06/21/21 page 1 of 4


                                  United States District Court
                                  Northern District of Indiana



 Ryan Klaassen, Jaime Carini, D.J.B., by and
 though his next friend and father, Daniel G.
 Baumgartner, Ashlee Morris, Seth Crowder,
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,                                                 Civ. No.   1:21-cv-238

                                             Plaintiffs,
        v.

 The Trustees of Indiana University,
                                            Defendant.




                          Motion for Preliminary Injunction

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Ryan Klaassen, Jaime Carini,

D.J.B., by and through his next friend and father, Daniel G. Baumgartner, Ashlee Morris, Seth

Crowder, Macey Policka, Margaret Roth, and Natalie Sperazza move for a preliminary injunction

to enjoin Defendant The Trustees of Indiana University from implementing or enforcing its

requirement for all Indiana University students to receive a COVID vaccine by either August 15

or when they return to a campus after August 1, whichever is earlier (“IU’s Mandate”).

       Plaintiffs are likely to succeed on the merits of their claims. Plaintiffs’ fundamental

substantive due process rights of personal choice, bodily autonomy, medical privacy, and

religious convictions are at stake due to IU’s Mandate. IU’s Mandate violates the Fourteenth

Amendment to the U.S. Constitution under the strict scrutiny analysis proper under Roman

Catholic Diocese, as well as under the Jacobson’s exception and modern rational basis review.

       Plaintiffs will also likely succeed on the merits of their state claim that IU’s Mandate

Mot. for Prelim. Inj.                            1
 USDC IN/ND case 1:21-cv-00238-DRL-SLC document 7 filed 06/21/21 page 2 of 4


violates the Vaccine Passport Law. If a student doesn’t provide IU with his or her COVID

immunization status, IU virtually expels that student. Virtual expulsion from school for refusing

to provide COVID immunization status is a “negative consequence” that directly violates the

Vaccine Passport Law.

       Plaintiffs will suffer irreparable harm if IU’s Mandate is not enjoined because they will

suffer loss of bodily autonomy, loss of an education at a first-class institution, loss of money

already invested in that education, loss of current and future earning potential, and loss of

medical privacy, to name but a few. The balance of equities favors Plaintiffs because their

fundamental substantive due process rights outweigh IU’s minimal and speculative risk.

       The public certainly has had an important interest in controlling the COVID pandemic.

But under the current situation, if IU’s Mandate is not enjoined, the student’s now superior

interest in liberty will be lost. IU runs a very real risk of having a speculatively marginally

healthier population of students, but ones who have virtually no control over their own lives and

what they must inject into their bodies.

       This Motion is based on Plaintiff’s Preliminary Injunction Memorandum (attached to

Plaintiffs’ Motion for Preliminary Injunction Memorandum in Excess of Page Limits, filed

concurrently), pleadings and papers on record herein, and any argument presented at the hearing

on this matter.

       Pursuant to Federal Rule of Civil Procedure 65(a), all Defendants have been issued

Notice of this Motion via certified mail and via email.

       WHEREFORE, Plaintiff prays this Court grant Plaintiffs’ Motion for Preliminary

Injunction enjoining Defendant from implementing or enforcing IU’s Mandate.


Mot. for Prelim. Inj.                             2
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 7 filed 06/21/21 page 3 of 4


Dated: June 21, 2021                     Respectfully Submitted,

                                         /s/ James Bopp, Jr.
                                         James Bopp, Jr., Ind. Bar No. 2838-84
                                         Richard E. Coleson, Ind. Bar No. 11527-70
                                         Courtney Milbank, Ind. Bar No. 32178-29
                                         Melena S. Siebert, Ind. Bar No. 35061-15
                                          THE BOPP LAW FIRM
                                         1 South 6th Street
                                         Terre Haute, Indiana 47807
                                         Telephone: (812) 232-2434
                                         Facsimile: (812) 235-3685
                                         jboppjr@aol.com
                                         rcoleson@bopplaw.com
                                         cmilbank@bopplaw.com
                                         msiebert@bopplaw.com
                                          Counsel for Plaintiffs




Mot. for Prelim. Inj.                3
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 7 filed 06/21/21 page 4 of 4



                                     Certificate of Service

       I hereby certify that a copy of the foregoing document was served on the following
counsel of record in this matter on June 21, 2021, by U.S. First Class mail:

The Trustees of Indiana University
Franklin Hall 200
601 E. Kirkwood Avenue
Bloomington, IN 47405



                                                   /s/ James Bopp, Jr.




Mot. for Prelim. Inj.                          4
